     3:19-cr-30032-SEM-TSH # 45   Page 1 of 6                                     E-FILED
                                                      Thursday, 04 June, 2020 04:39:07 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 19-cr-30032
                                        )
JAMES NICHOLS,                          )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant James Nichols’ Amended Motion

for Compassionate Release (d/e 43) requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On December 11, 2019, Defendant James Nichols pled guilty

to one count of possession with intent to distribute 40 grams or

more of a substance containing fentanyl and 10 grams or more of a

substance containing a fentanyl analog, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(B). On April 30, 2020, Defendant was

sentenced to 90 months of imprisonment and a term of 4 years of


                               Page 1 of 6
     3:19-cr-30032-SEM-TSH # 45   Page 2 of 6




supervised release. Defendant is currently serving his sentence at

Macon County Jail and has a projected release date of November 6,

2025.

     On May 18, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 38. On May 22, 2020, following the appointment of counsel to

represent Defendant, an Amended Motion for Compassionate

Release was filed. See d/e 43. Defendant seeks compassionate

release due to his health issues and the COVID-19 pandemic. On

June 2, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 44. The Government argues that

Defendant has not established extraordinary and compelling

reasons to warrant a reduction.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).


                             Page 2 of 6
     3:19-cr-30032-SEM-TSH # 45   Page 3 of 6




     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the


                             Page 3 of 6
     3:19-cr-30032-SEM-TSH # 45   Page 4 of 6




     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     In this case, Defendant failed to pursue any administrative

remedy prior to his motion. The Court concludes that §

3582(c)(1)(A) does not require the Court to wait to consider a

compassionate release request if there is a credible claim of serious

and imminent harm from this pandemic. That does not mean the

Court will waive the exhaustion requirements in all cases. The

decision must be made on a case-by-case basis. In this case,

Defendant Nichols remains at a county jail because BOP is refusing

to accept new inmates, which makes it impossible for Defendant to

exhaust his administrative remedies or file a request with the ward

of a BOP facility. The Government agrees administrative

exhaustion is not an issue in this case as BOP would not rule on a

request filed by an inmate not in their custody. Therefore, the

Court excuses Defendant Nichols’s failure to exhaust his

administrative remedies or meet the 30-day requirement pursuant

to 18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established


                                Page 4 of 6
     3:19-cr-30032-SEM-TSH # 45   Page 5 of 6




that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Social distancing can be

difficult for individuals living or working in a prison.

     However, the COVID-19 pandemic does not warrant the

release of every federal prisoner with health conditions that makes

him more susceptible to the disease. While the Court is

sympathetic to Defendant’s health conditions, he has not shown

that he would be at a higher risk at Macon County Jail than he

would be if released. As of June 2, 2020, there are no confirmed

cases of COVID-19 at Macon County Jail. See Response, d/e 44.

According to the Government, Macon County Jail has implemented

rigorous procedures designed to prevent the virus from spreading

through its facility and has medical staff available at the facility.

Additionally, Defendant has not submitted a viable release plan if

released.


                              Page 5 of 6
     3:19-cr-30032-SEM-TSH # 45   Page 6 of 6




     The Court, taking all the relevant facts into account, finds that

Defendant has not established the existence of extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Nichols’s pro se

motion (d/e 38) and amended motion for compassionate release

(d/e 43) are DENIED. This ruling does not preclude Defendant

from filing another motion for compassionate release in the future if

circumstances change. The Clerk is DIRECTED to send a copy of

this Opinion to the U.S. Marshals Service and Macon County Jail.

ENTER: June 4, 2020.

                                  s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 6 of 6
